Name: COMMISSION REGULATION (EC) No 437/97 of 6 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 7. 3 . 97 ( EN Official Journal of the European Communities No L 67/7 COMMISSION REGULATION (EC) No 437/97 of 6 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3 ) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 7 March 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 March 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . I1 ) OJ No L 325, 14. 12 . 1996, p. 5 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . h) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 67/8 EN Official Journal of the European Communities 7. 3 . 97 ANNEX to the Commission Regulation of 6 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 204 51,8 212 88,6 624 232,7 999 124,4 0707 00 15 068 60,9 999 60,9 0709 10 10 220 197,0 999 197,0 0709 90 73 052 94,3 204 90,1 999 92,2 0805 10 01 , 0805 10 05, 0805 10 09 052 43,8 204 43,9 212 50,6 220 22,3 448 35,3 464 42,3 600 44,1 624 55,7 999 42,2 0805 30 20 052 60,8 400 65,3 600 75,6 999 67,2 0808 10 51 , 0808 10 53, 0808 10 59 052 62,1 060 55,8 388 107,6 400 78,3 404 94,6 508 107,4 512 95,7 528 107,1 720 96,9 999 89,5 0808 20 31 039 106,6 388 71,0 400 94,7 512 64,1 528 69,5 999 81,2 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.